Citation Nr: 1045550	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Whether the character of the appellant's service is a bar to 
benefits from the Department of Veterans Affairs.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The appellant had active service between September 1965 and July 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant's representative has explained that he was unable 
to attend a previously scheduled hearing due to medical issues 
and has requested that a hearing be re-scheduled.  

The Board has determined that the appellant has demonstrated good 
cause for missing the previous hearing and that a hearing should 
be rescheduled.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge of the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


